DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 8/4/21, amended claim(s) 1 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0000414 to Brown et al. (hereinafter “Brown”) in view of U.S. Patent Application Publication No. 2020/0008874 to Barbagli et al. (hereinafter “Barbagli”) (Examiner’s Note: the portions of Barbagli relied upon in the instant rejection finding support in U.S. provisional Application No. 62,474,866 filed 3/22/17), U.S. Patent No. 5,769,086 to Ritchart et al. (hereinafter “Ritchart”), and U.S. Patent Application Publication No. 2013/0305138 to Gicovate.
For claim 1, Brown discloses a system configured to aid obtaining a set of a plurality of biopsy samples from a single target location of a luminal network (Abstract), the system comprising:
an instrument (102) (Fig. 1) (para [0040]) comprising a distal end (distal end of 102) through which the plurality of biopsy samples can be collected (para [0040]);
an actuator configured to control movements of the instrument (see claim 3 in U.S. Application No. 61/906,732, which is incorporated by reference into Brown at para [0041] of Brown);
at least one computer-readable memory (202) (Fig. 2) (para [0044]) having stored thereon executable instructions (para [0045]); and
one or more processors (204) (Fig. 2) (para [0044]) in communication with the at least one computer-readable memory (para [0045]) and configured to execute the instructions to cause the system to at least:
	the instrument configured to access the tissue site via at least one lumen of the luminal network (para [0048]-[0052])	
responsive to one or more user inputs:
		calculate a first movement of the instrument to the first sample location (para [0053]-[0056], the previous subset of steps S508-S510 when “No” is answered at S512 being the “first” movement), the first movement comprising a first change in a position of the distal end of the instrument (para [0053]-[0056]),

		calculate a second movement of the instrument to the second sample location (para [0053]-[0056], the subsequent subset of steps S508-S510 when “No” is answered at S512 being the “second” movement), the first movement comprising a first change in a position of the distal end of the instrument (para [0053]-[0056]), the second movement comprising a second change in the position of the distal end of the instrument (para [0053]-[0056]), and
		cause the actuator to control movements of the instrument according to the second movement (see “obtain a tissue sample at the target 604 in step S510” at para [0053], that obtaining being read in view of the incorporation by reference to U.S. Application No. 61/906,732, which is incorporated by reference into Brown at para [0041] of Brown, which discloses that biopsies are obtain by driving a motor, i.e., “actuator,” to rotate the screw member to core out the tissue that is to be the biopsy).
Brown further discloses drive the instrument through the luminal network to a tissue site providing access to a nodule to be sampled (para [0048]-[0052]).  However, Brown is silent as to whether the instructions cause the system to perform this step.
However, Barbagli teaches one or more processors in communication with at least one computer-readable memory (112) (Fig. 1A) (para [0030]) (also see “computer processor,” para [0038]) and configured to execute the instructions to cause a system to at least: drive an instrument through a luminal network to a tissue site providing access to a nodule to be sampled (524) (Fig. 5) (para [0086]) 
It would have been obvious to a skilled artisan to modify Brown such that the system performs the driving step, in view of the teachings of Barbagli, because the court has held that providing an automatic or mechanical means to replace a manual activity is within the purview of a skilled artisan.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCOA 1958).
Brown and Barbagli do not expressly disclose determine, based on user input, a biopsy pattern comprising at least a first sample location and a second sample location within the tissue site, and adjust the biopsy pattern to the tissue site based on a location of the instrument.
However, Ritchart teaches determining, based on user input, a biopsy pattern (col. 7, lines 39-44) comprising at least a first sample location (one of 112) and a second sample location (another one of 112) within a tissue site (90) (see Fig. 18); adjust the biopsy pattern to the tissue site based on a location of the instrument (col. 7, lines 45-58); and responsive to one or more user inputs: calculate a first movement of an instrument to a first sample location (col. 7, lines 39-50) (also see col. 8, lines 32-42) (alternatively see col. 8, lines 43-64), cause the actuator to control movements of the instrument according to the first movement (col. 7, lines 39-50) (also see col. 8, lines 32-42) (alternatively see col. 8, lines 43-64), calculate a second movement of the instrument  to the second sample location (col. 7, lines 39-50) (also see col. 8, lines 32-42) (alternatively see col. 8, lines 43-64), and cause the actuator to control movement of the instrument according to the second movement (col. 7, lines 39-50) (also see col. 8, lines 32-42) (alternatively see col. 8, lines 43-64).
It would have been obvious to a skilled artisan to modify Brown to include determine, based on user input, a biopsy pattern comprising at least a first sample location and a second sample location within the tissue site, in view of the teachings of Ritchart, for the obvious advantage of having the 
Brown, Barbagli, and Ritchart do not expressly disclose a repository configured to store the biopsy patterns; and save the adjusted biopsy pattern to the repository.
However, Gicovate teaches a repository configured to store the biopsy patterns (“storing and delivering high resolution digital pathology images,” Abstract) (see Figs. 4-5) (“a sampled x,y area (point 10) can be extracted by the sampler point (point 7) … the step of rendering an additional region of a size equivalent to the x,y, coordinates defining the region of interest, including defining up to eight additional regions,” para [0046]); and save the adjusted biopsy pattern to the repository patterns (“storing and delivering high resolution digital pathology images,” Abstract) (see Figs. 4-5) (“a sampled x,y area (point 10) can be extracted by the sampler point (point 7) … the step of rendering an additional region of a size equivalent to the x,y, coordinates defining the region of interest, including defining up to eight additional regions,” para [0046]).
It would have been obvious to a skilled artisan to modify Brown to include a repository configured to store the biopsy patterns; and save the adjusted biopsy pattern to the repository, in view of the teachings of Gicovate, for the obvious advantage of keep the biopsy pattern for latter in case it wants to be used on the same patient again or on a different patient.
For claim 2, Brown does not expressly disclose a user input device configured to receive the biopsy pattern, a command to access the biopsy pattern, or a command to calculate movement of the instrument according to the biopsy pattern.
However, Ritchart teaches a user input device (96 and/or 98) configured to (Examiner’s Note: functional language, i.e., capable of) receive the biopsy pattern, a command to access the biopsy 
It would have been obvious to a skilled artisan to modify Brown to include a user input device configured to receive the biopsy pattern, a command to access the biopsy pattern, or a command to calculate movement of the instrument according to the biopsy pattern, in view of the teachings of Ritchart, for the obvious advantage of allowing the user control over the biopsy pattern.
For claim 3, Brown, as modified, further discloses a user interface screen (60 and/or 81) configured to (Examiner’s Note: functional language, i.e., capable of) show the biopsy pattern (as can be seen in Fig. 1) (also see para [0042).
For claim 4, Brown does not expressly disclose wherein the one or more processors are configured to execute the instructions to cause the system to at least: adjust the biopsy pattern or a route representing the movement of the instrument to the first sample location and the second sample location based on information received from a user.
However, Ritchart teaches wherein the one or more processors are configured to execute the instructions to cause the system to at least: adjust the biopsy pattern or a route representing the movement of the instrument to the first sample location and the second sample location based on information received from a user (col. 8, lines 43-65).
It would have been obvious to a skilled artisan to modify Brown wherein the one or more processors are configured to execute the instructions to cause the system to at least: adjust the biopsy pattern or a route representing the movement of the instrument to the first sample location and the second sample location based on information received from a user, in view of the teachings of Ritchart, for the obvious advantage of giving the surgeon the freedom to modify a pre-planned biopsy procedure if new information comes up that could potentially affect the surgical procedure.
For claim 5, Brown further discloses a set of one or more location sensors (92 and/or 94); and wherein the one or more processors are configured to execute the instructions to cause the system to at least: calculate (1) at least one position of the set of location sensors or (2) a position of a distal end of the instrument based on a data signal from the set of location sensors (para [0047]-[0052]); and control movement to the plurality of positions based on the calculated position (para [0053]-[0056]).
For claim 6, Brown further discloses wherein the instrument comprises: a scope (50) configured to reach the tissue site (para [0051]-[0052]); a collection device (see unlabeled distal end of 102 in Fig. 1) (also see the screw member in claim 1 of the incorporation by reference to U.S. Application No. 61/906,732, which is incorporated by reference into Brown at para [0041] of Brown) configured to (1) be removably placed within the scope or (2) pass through the scope and collect the plurality of biopsy samples (para [0054]).
For claim 7, Brown further discloses wherein the one or more processors are further configured to execute the instructions to cause the system to at least: position the scope to a first position (para [0051]-[0056], the previous subset of steps S508-S510 when “No” is answered at S512 being the “first” position), confirm receiving a first sample (para [0054]-[0055], i.e., the “done” button), and position the scope to a second position in response to a confirmation of receiving the first sample (para [0051]-[0056], the subsequent subset of steps S508-S510 when “No” is answered at S512 being the “second” position after the “done” button is hit).
For claim 8, Brown further discloses wherein the instrument comprises a collection device configured to obtain the plurality of biopsy samples (see unlabeled distal end of 102 in Fig. 1) (also see the screw member in claim 1 of the incorporation by reference to U.S. Application No. 61/906,732, which is incorporated by reference into Brown at para [0041] of Brown);  wherein the actuator is configured to control movements of the collection device (see claims 2-3 of the incorporation by reference to U.S. Application No. 61/906,732, which is incorporated by reference into Brown at para 
For claim 9, Brown, as modified, further discloses wherein the biopsy pattern comprises a plurality of sample positions arranged in at least two dimensions (see Figs. 18 and 19 of Ritchart).
For claim 10, Brown, as modified, further discloses wherein the biopsy pattern comprises a plurality of sample positions arranged in a shape fitted to a shape of the tissue site (see Figs. 18 and 19 of Ritchart).
For claim 11, Brown, as modified, further discloses wherein the biopsy pattern further comprises one or more penetration depths, one or more sampling velocities, one or more sampling intervals, or one or more sampling forces corresponding to the plurality of sample positions (col. 6, line 64 – col. 7, line 22 of Ritchart) (also see col. 8, lines 32-42, and/or col. 8, lines 43-64 of Ritchart).
For claim 33, Brown, as modified, further discloses wherein a robotic arm comprises the actuator (see Abstract of Barbagli).
Response to Arguments
Applicant(s)’ arguments have been considered but are moot because the arguments do not address the new grounds of rejection.
The examiner believes that, after searching this application numerous times, that the instant claims will be soon approaching allowance.  Although the examiner does not find the amendments in the 8/4/21 allowable, the examiner believes that the inclusion of one more feature to independent claim 1 may just tip the claims in favor of allowance.  As a result, the examiner is open to one more interview to discuss a final possible claim amendment to hopefully place the application in condition for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791